In a proceeding pursuant to CPLR article 75 to stay arbitration of a grievance under a collective bargaining agreement, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), dated May 12, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We agree with the the Supreme Court’s finding that the arbitration clause of the subject collective bargaining agreement is broad enough to encompass the parties’ dispute. Any ambiguity as to whether the employees of the petitioner’s "Alternative High School” are teachers covered by the agreement, is a matter of contract interpretation for the arbitrator to resolve (see, Matter of Sachem Cent. School Dist. [Sachem Cent. Teachers Assn.], 156 AD2d 568; Matter of Salmon Riv. Cent. School Dist. [Salmon River Teachers Assn.], 80 AD2d 939, 940; see also, Matter of South Colonie Cent. School Dist. v Longo, 43 NY2d 136; Matter of Board of Educ. v Watertown Educ. Assn., 74 NY2d 912, 913).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Thompson, J. P., Lawrence, Kunzeman and Rosenblatt, JJ., concur.